Jackson, J.
Relator heretofore filed an original action in this court seeking a Writ of Mandate requiring the respondent Judge to grant a change of venue from the Judge.
Pursuant to the petition so filed this court did issue an alternative writ requiring the City Court of Gary, and Richard S. Kaplan Judge thereof, to expunge the entry in the City Court of Gary, cause No. 64-3169, entitled State of Indiana v. Mable (Winters) Masionett, denying the defendant therein and the relator herein, a change of venue from the Judge, Richard S. Kaplan, and to grant relator’s motion for a change of venue from the Judge and to name a panel of qualified persons from which to strike, or on failure so to do to file a return showing any reason in law or in fact why such writ should not be made permanent. Such writ was duly served on respondent.
It appears that immediately upon being served with the alternative Writ of Mandate the respondent Judge fully complied with the same although no return was filed thereto by respondent.
*349This cause is therefore now dismissed as moot.
Myers, C. J., Rakestraw and Arterburn, JJ., concur. Achor, J., not participating.
Note. — Reported in 215 N. E. 2d 863.